    Case 2:20-cv-00069-Z Document 8 Filed 08/27/20               Page 1 of 13 PageID 1569



                          IN THE LINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTzuCT OF TEXAS
                                    AMARILLO DIVISION

TITANURBI2 I, LLC, DALF ENERGY,                  $
LLC, and TITAN VAC & FLOW,LLC                    $
                                                 $
        Plaintiffs,                              $
v                                                $            2:20-CY-069-Z
                                                 $
GS OILFIELD SERVICES, LLC, et. al.,              $
                                                 $
        Defendants.                              $


                           MEMORANDUM OPINION AND ORDER

        This case is related to a bankruptcy proceeding. Before the Court is a Motion for Remand

(ECF No. 3), filed by several, but not all, of the thirty-one named defendants. After considering

the Motion, pleadings, papers, and applicable law, the Court DEFERS ruling on Defendants'

Motion for Remand (ECF No. 3). However, because the Court finds the relevant factors weigh in

favor of transfer, the Court hereby TRANSFERS this case sua sponte to the Western District      of

Texas, San Antonio Division as it is related to the bankruptcy case In re DALF Energlt, LLC, Case

No. 20-50369-CAG pending before the Hon. Craig A. Gargotta,United States Bankruptcy Judge.

            I.    Background

        plaintiff TitanUrb i2l, LLC ("Titan") is an investment holding company that owns DALF

Energy, LLC ("DALF") and Titan Yac & Flow, LlC---entities that operate oil, gas, and mineral

interests   .ln2Ol5, DALF hired J.R. Scribner   as an independent contractor to locate and artalyze

potential    oil and gas investment opportunities. ln 2016, Mr. Scribner contacted   several of the

named Defendants (also oil and gas operating entities) on behalf of DALF to purchase of oil and

gas leases located in Archer, Callahan, Gray, and Shackelford Counties, Texas.




                                                  1
   Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                    Page 2 of 13 PageID 1570



       After finalizing the sales, DALF discovered it was responsible for operating allegedly

worthless and non-profitable oil and gas wells, twelve of which are subject to the Texas Railroad

Commission's plugging requirement ("shut-in wells"). On July 5,2017, Plaintiffs filed a state

court action against Defendants in the 223rdJudicial District Court for Gray County, Texas. While

the physical land and minerals at issue are located in Gray County, the locations of the parties are

mostly spread across Central and North Texas.

       Plaintiffs allege that Scribner conspired with groups of Defendants to assign and transfer

oil leases through misrepresentations and omissions of material fact to DALF. Plaintiffs allege that

Scribner misrepresented production output of the leases. Additionally, Plaintiffs claim that the

purchase agreements omitted material information regarding reservations of an overriding royalty

interest. Further, because many of the leases at issue qualiff as securities, Plaintiffs allege that

Defendants were non-compliant with Texas and federal securities law. Plaintiffs claim Defendants

failed to ensure that DALF was "well-informed" concerning its purchases as required by Texas

Administrative Code section 109.13(a)(1). See ECF No. I ,Ex- 4.

       Since filing suit, DALF accrued a debt of over $1.1 million based on the oil and gas sales

at issue. Four of DALF's creditors filed suit against DALF for breach of contract. Accordingly,

DALF filed a Voluntary Petition for Relief under Chapter 11 of Title I I in the United           States


Bankruptcy Court for the Western District of Texas, San Antonio Division ("Bankruptcy Court"),

on Febru ary   17   , 2020. This filing triggered an automatic stay on the state action pursuant to 1 I

U.S.C. g 362(a). DALF claims its lack of income inhibits it from paying creditors and complying

with the Texas Railroad Commission's requirements for plugging shut-in wells. DALF listed its

claims against Defendants in this case as its primary bankruptcy estate asset.




                                                     2
     Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                   Page 3 of 13 PageID 1571



          On March 18, 2020, Plaintiffs removed the case to this Court under 28 U.S.C. $ 1452(a).

ECF No.     l. On April   15,2020, approximately half of the thirty-one Defendants filed the instant

Motion for Remand. ECF No.        3.


          II.      Legal Standard

          Under 28 U.S.C. $ 1334(b), district courts have original (but not exclusive) jurisdiction

when a case is "related to" a bankruptcy proceeding. District courts have exclusive jurisdiction

over "cases under title I l" and non-exclusive jurisdiction over cases "related to cases under title

11." 28 U.S.C. g    l33a(cxl)-(2). "[T]o   ascertain whether jurisdiction exists,   it is necessary only to

determine whether amatter is at least'relatedto'the bankruptcy." Inre Zale Corp.,62F.3d746,

752(SthCir. 1995)(quoting InreWood,825F.2d90,93(5thCir. 1987))(internalmarksomitted).

These two categories under section 1334 are commonly called "core" and "non-core" proceedings.

See   In re Morrison,555 F.3d 473 (5th Cir. 2009). "Core" proceedings-those under title              ll-
invoke powers that lie "at the core of the federal bankruptcy power." N. Pipeline Constr. Co.              v.


Marathon Pipe Line Co.,458 U.S. 50,        7l   (1952). Orders to obtain credit, turn over property, and

                                              o'core" proceedings. 28 U.S.C. 157.
terminate an automatic stay are classified as                               $

          The Fifth Circuit applies a broad interpretation and holds that that a case is "related to" a

bankruptcy action     if "the outcome of that proceeding could     conceivably have any effect on the

estate being administered in bankruptcy." In      re Wood, 825 F .2d at 93 (quoting Pacor v. Higgins,

743 F.2d,gB4,9g4 (3d       Cir. 1984)). A proceeding could conceivably have an effect on the estate

being administered when "the outcome could alter the debtor's rights, liabilities, options, or

freedom of action (either positively or negatively) and . . . in any way impacts upon the handling

and administration of the bankrupt estate." In re Zale Corp.,62F.3d at752 (quoting Pacor,743

F   .2d at 994).




                                                      J
   Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                      Page 4 of 13 PageID 1572



                 A. Transfer Under      Section   l4l2
         Under 28 U.S.C. $ l412,"adistrict court may transfer a case or proceedings under title 1l

to a district court for another district, in the interest ofjustice or for the convenience of the parties."

The Fifth Circuit has not yet determined whether sectionT4l2's language of "a case or proceeding

under   title I l" includes "non-core" claims that are merely "related to" Title I I actions, or if section

l4l2 only applies    to "core" proceedings. See Domain Prot., LLC v. Sea Wasp, LLC, No. 3:18-CV-

01578-K ,2078 WL 5809298 (N.D. Tex. Nov. 6,2018) (Kinkeade, J.). However, the Fifth Circuit

has determined that the bankruptcy court's "related to" jurisdiction "avoid[s] the inefficiencies       of

piecemeal adjudication and promote[s] judicial economy by aiding in the efficient and expeditious

resolution of all matters connected to the debtor's estate." In re Zale Corp.,62F.3dat752 (quoting

In re Walker,sl F.3d 562,569 (5th Cir. 1995)). Nevertheless, even if section l4l2 does not apply

to cases "related to" a bankruptcy proceeding, the Court may determine whether transfer is

appropriate under the traditional transfer statute, 28 U.S.C. $ Ala@).

                 B. Transfer Under      Section M04(a)

         Under28U.S.C. $ 1404(a),adistrictcourthasbroaddiscretiontotransfer"anycivilaction

to any other district or division where it might have been brought" when it is "[flor the convenience

of parties and witnesses, in the interest ofjustice." In re Vollrswagen of Am., lnc.,545 F.3d 304,

314 (5th Cir.2008) (hereinafter, "Volkswogenll') (citingVeba-Chemie A.G. v. trl/V            Getafix,Tll

F.2d 1243,1247 (5th Cir. 1983); Piper Airuaft Co. v. Reyno,454 U.S.235,254 (1981) (noting

the "relaxed standards for transf"r")). In most transfer cases under section 1404(a), courts examine

eight private and public interest factors that "are not necessarily exhaustive or exclusive," and of

which "none [alone] . . . can be said to be of dispositive weight." Volkswagen 11,545 F.3d at 315

(citing Gulf Oil Corp. v. Gilbert,330 U.S. 501 (1947); Action Indus., Inc. v. U.S. Fid. & Guar.




                                                     4
   Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                          Page 5 of 13 PageID 1573



Corp.,358 F.3d 337,340 (5th Cir.200a)). Therefore, "withinthe district court's sound discretion,

exercised in light of the particular circumstances of the case . . . the court must balance the two

categories of interest-private and public" to resolve whether a transfer under section 1404(a) is

appropriate.        Nat'l Union Fire Ins. Co. of Pittsburgh PA v. Lauren Eng'rs & Constructors, Inc.,

3:19-CV-1742-5,2019 WL 6071073, at                *l   (N.D. Tex. Nov. 14,2019) (Scholer, J.) (cleaned up).

             III.     Analysis

         The Court considers the transfer of a case "related to" bankruptcy proceedings by applying

both   (l)   the banlcruptcy transfer statute-section 1412-and (2) the traditional transfer statute-

section A}a@). Section           l4l2   applies to "core" functions of the bankruptcy court.   "If section l4l2

did not include related claims, then a court could only transfer cases closely related to                 core

proceedings," which would "hamper the well-settled principle that the court                      in which the

bankruptcy case itself is pending is the proper venue for adjudicating all related litigation." Leal

v. Bednar, No. 3:16-CV-3424-G,2017 WL 565176, *2 (N.D. Tex. Feb. 13,2017) (Fish, J.)

(quoting Marquette Transp. Co. v. Trinity Marine Prod., Inc., No. 06-0826,2006WL 2349461,

*4 (E.D. La. Aug . 11,2006)). Like other courts in this district, the Court will proceed with analysis

under both statutes. See LSREF2 Bqron, LLC v. Aguilar, No. 3:12-CY-1242-l/.,2013                  WL 230381,

*3 (N.D. Tex. Jan. 18,2013) (Lynn,C.J.); Domain Prot.,2018 WL 5809298 at *3.

                      A. Transfer Does not Affect Subject Matter Jurisdiction
         This case is at least "related to" another pending case that arises under Title I 1. Here, a

judgment concerning which party is responsible for DALF's liabilities would likely affect the

administration of DALF's estate by the bankruptcy court. A favorable judgement entered against

Defendants could alter DALF's liabilities and debts to its creditors. Accordingly, the Court has




                                                           5
     Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                 Page 6 of 13 PageID 1574



preliminarily determined that it has subject matter jurisdiction over this action under the "related

to" jurisdiction of 28 U.S.C. $ 1334(b).

          Defendants claim this Court is required to abstain from hearing the case because it is merely

"related to" the bankruptcy proceeding and can be timely adjudicated in Texas state court. But this

issue need not be adjudicated prior to a transfer under section 1412. Like this Court, the Bankruptcy

Court may determine whether or not to exercise subject matter jurisdiction because "the district

courts shall have original but not exclusive jurisdiction of all civil proceedings arising under title

I   l, or arising in or related to cases under title I1." 28 U.S.C. $ 1334(b);   see also Domain Prot.,


201 8   WL 5809298, at *3 .

                 B. The Bankruptcy Court       Should Ultimately Determine Jurisdiction

          The Bankruptcy Court is best qualified to determine whether or not to exercise jurisdiction

overthis case. Under 28 U.S.C. $ 157(bX3),'othe bankruptcy judge shall determine . . . whether         a


proceeding is a core proceeding under this subsection or is a proceeding that is otherwise related

to a case under title I 1." "Because the jurisdictional question is necessarily intertwined with the

pending bankruptcy proceedings, the Court finds . . . the bankruptcy court is best suited to resolve

the issue of 1334 jurisdiction." Marquette,2006 WL 2349461 at *2.

          As other district courts have found, section 157(b)(3) suggests that the Bankruptcy Court

is best able to determine the scope of its own jurisdiction. See €.g., Consol. Lewis Inv. Corp.       v.


First Nat'l Bonk of Jffirson Par.,74 B.R.648,651 (E.D.La. 1987) ("Although plaintiffs have

asked this Court to remand this action or in the alternative, abstain, to do so would deprive the

bankruptcy court of a g 157(bX3) determination."). Thus, although the Court has preliminarily

determined that Plaintiffs' state law claims fall into the "related to" category, this does not preclude

the Bankruptcy Court from making the ultimate determination regarding jurisdiction.                 See




                                                    6
   Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                      Page 7 of 13 PageID 1575



Marquette,2006 WL 2349461 at *2 (holding bankruptcy court was not prevented from ruling on

jurisdiction after transfer despite the transferor-district court's finding that section l412 applied on

"related to" grounds).

        In sum, the Court finds that the jurisdictional issue need not be ultimately adjudicated by

this Court. While this Court finds that "related to" jurisdiction applies for the purposes of transfer

under section 1412, Bankruptcy Court should make the ultimate decision regarding the exercise          of

jurisdiction. Having addressed subject matter jurisdiction issues, the Court now turns to the

transfer statutes under sections   l4l2   and 1404(a), respectively.

                    C. Transfer Is Appropriate Under Section l4l2

        This case should be transferred to the district and division where DALF's bankruptcy

proceeding is pending. Under 28 U.S.C. $ 14l2,"adistrict court may transfer a case or proceeding

under title 1l to a district court for another district, in the interest ofjustice or for the convenience

of the parties." Proceedings 'orelated to" a bankruptcy case should be transferred to the district

court where the bankruptcy proceedings are pending. LSREF2 Baron,2013 WL 230381 at *4.

Section l4l2's "interest ofjustice" prong contains a "strong presumption that proceedings related

to a bankruptcy case should be transferred to the district where the bankruptcy proceedings          are


pending," because transfer "would promote the efficient resolution of the bankruptcy estate by

consolidating the dispute into one forum." Id. at *5. In determining whether transfer is appropriate,

the Court also considers: (1) the location of the bankruptcy proceeding, (2) whether the interests

of judicial economy would be served by the transfer, (3) the possibility of a fair trial, (4) either

forum's interest in the controversy, (5) the enforceability of any judgment obtained, and (6) the

plaintiff   s   original choice of forum. Leal,20l7 WL 565176 at*4.




                                                     7
   Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                     Page 8 of 13 PageID 1576



        Here, transfer   to the Bankruptcy Court is in the interest of justice. First, DALF's
bankruptcy proceedings are pending in the Western District of Texas, San Antonio Division.

Second, transfer promotes judicial efficiency     in administration of the bankruptcy estate       and

reduces the risk of conflicting rulings. Third, the Parties can rest assured that they   will receive   a


fair trial, and there is no evidence to the contrary. Fourth, while the Northern District of Texas has

an interest in this case because the properties at issue are located here, so too does the Western

District of Texas as DALF's headquarters are located in San Antonio. Fifth, a judgment from the

Bankruptcy Court will be equally as enforceable as a judgment from either this Court or the state

court. Sixth, while   Plaintffi chose Gray County     as   their forum in 2017, Plaintffi removed this

action to federal court and seek transfer to district and division where they could have originally

brought suit-the Western District of Texas, San Antonio Division.

       Thus, balancing all factors, the Court concludes that transfer is appropriate under section

l4l2.In   sum, the economic and efficient resolution of DALF's bankruptcy claim depends upon

having the state-law claims----ones that could affect the bankruptcy proceedings----centralized in

the most appropriate forum, and that forum is the Western District of Texas, San Antonio Division.

               D. Transfer Is Appropriate Under Section M04(a)

       Transfer is also appropriate under section A}a@). Section A}a@) allows a district court

to transfer a case "for the convenience of parties and witnesses, in the interest ofjustice" to "any

other district or division where it might have been brought or division to which all parties have

consented." 28 U.S.C. $ 1404(a). The Court may transfer a case sua sponte and exercises broad

discretion in doing so. Vollcswogen II, at 3 I I . First, the Court should determine if the transferee

venue is one in which the case could have originally been filed. In re Vollcswagen       AG,37l F.3d




                                                  8
      Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                       Page 9 of 13 PageID 1577



201,203 (5th Cir. 2004) (hereinafter, "Volkswagen 1'). Second, the Court must then weigh eight

private and public interest factors to determine if transfer is appropriate.

          As explained supro, this case could have been brought in the Western District of Texas,

San Antonio Division because "a proceeding . . . related to a case under           title I I may be commenced

in the district court in which such case is pending." 28 U.S.C. $ 1409(a); see €.9., Domain Prot.,

2018 WL 5809298, at *6. In July 2017, Plaintiffs filed suit in Gray County. Then, in February

2020, they filed their suggestion of bankruptcy in the Bankruptcy Court. Under section                  l4l2,the

original state court action could have been brought in the same district and division as the

bankruptcy proceeding, i.e., the Western District of Texas, San Antonio Division. And other

district courts have found that an action could have been brought in the same district as the

bankruptcy proceeding even when the bankruptcy proceeding was filed after the original state

action. r The Court concludes the threshold venue requirement of section              Ala@) transfer is met.

                      I.   Prtvate Interest Factors

          The Court now turns to the relevant private and public interest factors. The four private

interest factors are: (1) the relative ease of access to sources of proof; (2) the availability of

compulsory process to secure the attendance of witnesses; (3) the cost of attendance for willing

witnesses; and (a) all other practical problems that make trial of a case easy, expeditious and

inexpensive. Vollrswagen      I, at203 (citing   Ptper Aircraft,454 U.S. at n.6).

          The first factor weighs in favor of transfer. While much of the physical property in dispute

lies in the Northern District of Texas, evidence supporting the claims at issue (fraud, breach of




I
      Domain Prot.,20l8 WL 5809298 (original action brought in state court in 201l, bankruptcy filed in the Eastern
    See
District of Texas n2012); Leal,2017 WL 565176 (original action brought in Dallas County in2015, bankruptcy filed
in the Eastern District of Texas in 2016); LSREF2 Baron,20l3 WL 230351 (original action brought in Dallas County
in 201 1, bankruptcy filed in the Western District of Texas in 2012); Marquette,2006 WL 2349461 (original action
brought in Plaquemines Parish, Louisiana in 2003, bankruptcy filed in the Northern District of Illinois in 2006).


                                                        9
  Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                   Page 10 of 13 PageID 1578



fiduciary duty, violation of the Texas Deceptive Trade Practices Act) likely exists on paperwork

such as leases and sale agreements between parties. This type of evidence is easily accessible by

electronic means. It is unlikely that parties   will find it more difficult to access sources of proof

with the presiding court being in San Antonio than with it in Amarillo or Gray County. Given that

evidence will likely be equally accessible in either venue, the Court finds that this factor is neutral.

       The second factor is the availability of compulsory process to secure the attendance of

witnesses. Piper   Aircraft,454 U.S. 235,241 n.6. This factor weighs in favor of transfer when the

compulsory process      is available to   secure the attendance    of   non-party witnesses "without

substantial expense." See Voll<swagen     II, at 315-16. There is no indication that the compulsory

power of the courts would be required in this case. Nevertheless, with many of the parties being

from across the state of Texas, the Bankruptcy Court would likely have similar compulsory power

over any non-consenting witnesses. Accordingly, this factor is neutral.

       Third factor, the Court looks to the cost of attendance for willing witnesses. When

analyzing this factor, the Court may only consider the convenience of the parties and witnesses

and cannot afford any consideration to the convenience for counsel. Vollcswagen       I, at206. "When

the distance between an existing venue for trial of a matter and a proposed venue under section

A\a@) is more than 100 miles, the factor of inconvenience to witnesses increases in direct

relationship to the additional distance to be traveled." Id. at204-05. "Additional distance means

additional travel time; additional travel time increases the probability for meal and lodging

expenses; and additional travel time with overnight stays increases the time which these fact

witnesses must be away from their regular employment." Id. at205.

       While this factor-at worst-weighs against transfer, it is likely neutral. Transfer to San

Antonio implies a move of more than 100 miles. But because the claims in the bankruptcy




                                                   t0
  Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                    Page 11 of 13 PageID 1579



proceeding are related to the pending state claims, it is likely that some of the same parties will be

necessary to   testiff at both proceedings. Having both cases in   a single forum could reduce overall

travel expenses. Further, the Parties to this case appear to be spread across Texas-Amarillo,

Abilene, Austin, Lubbock, Decatur, Dallas, and San Antonio-some of whom might even be

closer to San Antonio. The Court concludes that this factor weighs against transfer.

        The fourth factor concerns all other practical problems for an easy, expeditious, and

inexpensive trial. Vollcswagen   I, at203. This factor weighs heovily in favor of transfer. Rulings

from this Court run the inherent risk of affecting DALF's bankruptcy proceeding. Indeed, the

automatic stay placed on the case at the state court inhibits that court from making rulings or

resolving that case anytime soon. And any Defendants seeking counterclaims must file proofs of

claim in DALF's bankruptcy case. This would result in the Bankruptcy Court hearing the same

claims and counterclaims as this Court. See Decl. of H. Anthony Hervol at 5, ECF No. 6, at 73.

Duplicative cases only increase the practical problems that could arise from having two related

cases adjudicated in two different forums.   Accordingly, with the addition of this factor, the Court

finds that the four private factors, on balance, weigh in favor of transfer.

                    2.   Public-Interest Factors

       The Court must also weight the relevant public interest factors. Vollcswagen 11,545 F.3d at

315. The four public interest factors are: (1) the administrative difficulties flowing from court

congestion; (2) the local interest in havinglocalized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws [or in] the application of foreignlaw. Id.




                                                   ll
    Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                             Page 12 of 13 PageID 1580



        The first factor, concerning administrative difficulties flowing from court congestion,

weighs in favor of transfer. There is no indication that either court is particularly congested.2

However, transfer will promote administrative efficiencies by having related cases resolved by the

same court. The Court concludes that this first factor weighs in favor of transfer.

        The second public interest factor is the local interest in havinglocalized interests decided

at home . Vollcswogen I, at 203.       "A local interest is demonstrated by a relevant factual connection

between the events and the venue." LeBlanc v. C.R. Englond,                   Inc.,96l F. Supp. 2d 819,832-33

(N.D. Tex. 2013) (Boyle, J.) (cleaned up). The Court also considers "those actually affected-

directly and indirectly-by the controversies and events giving rise to a case." Vollcswagen II, at

318. San Antonio has a local interest in resolving and administering the bankruptcy estate of

DALF-a local        business headquartered        in San Antonio-who will be "actually affected" by the

resolution of this case. On the other hand, the Amarillo Division also has a local interest because

the properties at issue are within this division. Considering all local interests, this factor is neutral.

         The third public interest factor is the Court's familiarity with the law that                will govern the

case. Voll<swagen     I, at2}3. Although      both the Northern District of Texas and the Western District

of Texas have similar familiarity with the applicable law, the addition of bankruptcy proceedings

pushes this case in favor of transfer. Additionally, because Defendants intend to seek mandatory

or permissive abstention by the Bankruptcy Court, those issues are beffer determined by                               the

                                               *4. Abstention analysis requires a balancing of
Bankruptcy Court . See Leal,2017 WL 565 176 at

factors that includes the burden on the Bankruptcy Court's docket. Id.




                                                                                                                   provide
2 Overall, the two districts appear similarly situated with regards to court congestion, and either forum could
timely adjudication. U.S. District    Courti-Federal    Court  Management     Statistics-Comparison     Within   Circuit-
During the l2-Month Period Ending March 31,2020, U.S. Courts,
                                                    tab                                              (last visited August
26,2020).


                                                           t2
  Case 2:20-cv-00069-Z Document 8 Filed 08/27/20                  Page 13 of 13 PageID 1581



       Moreover, the Bankruptcy Court's expertise         in determining its own jurisdiction        and

whether particular proceedings are "related to" the administration of a bankruptcy estate make this

factor weigh in favor of transfer. The Honorable United States Bankruptcy Judge Craig A.

Gargotta presides over DALF's bankruptcy case and has previously dealt with cases involving the

Texas Securities Act and fraud claims as well as myriad    oil and gas cases. See, e.g.,ln re Primera

Energy, LLC,No. 15-51396-CAG,2018 WL 1569222 (Bankr. W.D. Tex. Mar.29,2018). Judge

Gargotta is well-qualified to handle this case as an expert in bankruptcy cases. Accordingly, the

Court concludes that this factor weighs heaviesl in favor of transfer.

       Lastly, Court considers the fourth public interest factor-avoidance            of    unnecessary

problems of conflict of laws or in the application of foreign law. Here, a transfer in this case would

not implicate any issue regarding the applicable law. Thus, the Court finds this factor is neutral.

       Upon balancing the eight private and public interest factors, the Court concludes that the

Western District of Texas, San Antonio Division is "clearly a more convenient venue" and a

transfer is "in the interest ofjustice." 28 U.S.C. $ 1404(a). Accordingly, the Court finds that's this

case should be transferred for adjudication by the Bankruptcy Court.

        IV.      Conclusion

       For the reasons stated above, the Court hereby ORDERS this case TRANSFERRED to

the Western District of Texas, San Antonio Division. 28 U.S.C.            $    124(d)(4).   It is further
ORDERED that Plaintiffs' Application for Pro Hac Vice (ECF No. 4) is DENIED both as moot

and for lacking local counsel. N.D. TEx. Ctv. R. 83.10(a).

        SO ORDERED.

        l*gurt   7'l ,2020                                           ,/   tm
                                                       MA         wJ.         CSMARYK
                                                                 STA      S   DISTRICT JUDGE



                                                  l3
